Exhibit 10(i)

Date: March 20, 2003

Contract No.: 109014

ETS SERVICE AGREEMENT

This AGREEMENT is entered into by ANR PIPELINE COMPANY (Transporter) and THE
PEOPLES GAS LIGHT & COKE COMPANY (Shipper).

WHEREAS, Shipper has requested Transporter to transport Gas on its behalf and
Transporter represents that it is willing to transport Gas under the terms and
conditions of this Agreement.

NOW, THEREFORE, Transporter and Shipper agree that the terms below, together
with the terms and conditions of Transporter's applicable Rate Schedule and
General Terms and Conditions of Transporter's FERC Gas Tariff constitute the
transportation service to be provided and the rights and obligations of Shipper
and Transporter.

 1. AUTHORITY FOR TRANSPORTATION SERVICE:
    (284B = Section 311; 284G = Blanket)

    284G

    RATE SCHEDULE: Enhanced Transportation Service (ETS)

    CONTRACT QUANTITIES:

Primary Route - See Exhibit attached hereto.

Such Contract Quantities shall be reduced for scheduling purposes, but not for
billing purposes, by the Contract Quantities that Shipper has released through
Transporter's capacity release program for the period of any release.

Shipper desires to maintain the MDQ delivered to the city gate from storage in
the event of a change in Transporter's Use %. Therefore, subject to available
capacity, if Transporter's Use %, as stated in Transporter's FERC Gas Tariff
changes, Transporter shall make corresponding changes to: (a) the MSQ, Base MDWQ
and Base MDIQ of Shipper's FSS Agreement; and (b) the MDQ associated with the
injection route(s) of the transport agreement corresponding to such FSS
Agreement. Shipper authorizes Transporter make such quantity changes without
formal amendment by providing to Shipper a revised Exhibit for each contract
affected.

 

 

 

1



--------------------------------------------------------------------------------



 

Date: March 20, 2003

Contract No.: 109014

 

 4. TERM OF AGREEMENT:

    April 01, 2004 to

    March 31,2006

     

 5. RATES:

Maximum rates, charges, and fees shall be applicable for the entitlements and
quantities delivered pursuant to this Agreement unless Transporter has advised
Shipper in writing or by GEMStm that it has agreed otherwise.

It is further agreed that Transporter may seek authorization from the Commission
and/or other appropriate body at any time and from time to time to change any
rates, charges or other provisions in the applicable Rate Schedule and General
Terms and Conditions of Transporter's FERC Gas Tariff, and Transporter shall
have the right to place such changes in effect in accordance with the Natural
Gas Act. This Agreement shall be deemed to include such changes and any changes
which become effective by operation of law and Commission order. Nothing
contained herein shall be construed to deny Shipper any rights it may have under
the Natural Gas Act, including the right to participate fully in rate or other
proceedings by intervention or otherwise to contest changes in rates in whole or
in part.

INCORPORATION BY REFERENCE:

The provisions of Transporter's applicable Rate Schedule and the General Terms
and Conditions of Transporter's FERC Gas Tariff are specifically incorporated
herein by reference and made a part hereof.

NOTICES:

All notices can be given by telephone or other electronic means, however, such
notices shall be confirmed in writing at the addresses below or through GEMS™.
Shipper and Transporter may change the addresses below by written notice to the
other without the necessity of amending this Agreement:

 

 

 

2



--------------------------------------------------------------------------------



 

Date: March 20, 2003

Contract No.: 109014

 

TRANSPORTER:

ANR PIPELINE COMPANY
9 GREENWAY PLAZA
HOUSTON, TX 77046-0995


Attention:

TRANSPORTATION SERVICES

SHIPPER:

THE PEOPLES GAS LIGHT & COKE COMPANY
150 N. MICHIGAN AVE
SUITE 3900
CHICAGO, IL 60601


Attention:

DAVE WEAR

 

 

Telephone:

312-762-1647

Fax:

312-762-1671

 

INVOICES AND STATEMENTS:

THE PEOPLES GAS LIGHT & COKE COMPANY
130 E RANDOLPH DR 23RD FLR
CHICAGO, IL 60601-6207


Attention:

TOM SMITH





Telephone:

312-240-7692

Fax:

312-240-3865

 

NOMINATIONS:

THE PEOPLES GAS LIGHT & COKE COMPANY
150 N. MICHIGAN AVE
SUITE 3900
CHICAGO, IL 60601


Attention:

BOB HAYES





Telephone:

312-762-1652

Fax:

312-762-1671

 

 

 

3



--------------------------------------------------------------------------------



 

Date: March 20, 2003

Contract No.: 109014

 

ALL OTHER MATTERS:

THE PEOPLES GAS LIGHT & COKE COMPANY
150 N. MICHIGAN AVE
SUITE 3900
CHICAGO, IL 60601


Attention:

DAVE WEAR

 

 

Telephone:

312-762-1647

Fax:

312-762-1671

 

8. FURTHER AGREEMENT:

    The rate for the Primary Route MDQ as listed in the attached Primary Route
    Exhibit and secondary receipts/deliveries as listed below shall be a Monthly
    Reservation Rate of $2.8140 per dth and the applicable Commodity Rate
    (equivalent on a daily basis to a 100% Load Factor Rate of $0.1000 per dth).
    This rate shall be inclusive of Dakota Surcharge, Transition Costs, and any
    other fees or surcharges under Transporter's FERC Gas Tariff, not to exceed
    the total of Transporter's Maximum Reservation, Commodity and applicable
    surcharge rates. In addition, Shipper shall be charged ACA and Transporter's
    Use (Fuel) in accordance with Transporter's FERC Gas Tariff. Shipper shall
    not be charged for GRI surcharges, unless and to the extent that Transporter
    is required to collect and/or remit such charges to GRI.

    Secondary Receipt(s): None
    Secondary Delivery (ies): East Joliet (4196)

 A. The mutually agreed upon rate for the use of any point not listed in
    Paragraph A above shall be ANR's Maximum Applicable Reservation and Maximum
    Applicable Commodity Rates under ETS service. In addition, Shipper shall be
    charged ACA, Transporter's Use, Dakota Surcharge, Transition Costs and any
    other fees or surcharges under Transporter's FERC Gas Tariff.

     

     

     

    4

    

    --------------------------------------------------------------------------------

    

     

    Date: March 20, 2003
    
    Contract No.: 109014

    In addition, if one rate component which was at or below the applicable
    Maximum Rate at the time this discount agreement was executed subsequently
    exceeds the applicable Maximum Rate due to a change in Transporter's Maximum
    Rates so that such rate component must be adjusted downward to equal the new
    applicable Maximum Rate, then other rate components may be adjusted upward
    to achieve the agreed overall rate, as long as none of the resulting rate
    components exceeds the Maximum Rate applicable to that rate component. Such
    changes to rate components shall be applied prospectively, commencing with
    the date a Commission Order accepts revised tariff sheet rates. However,
    nothing contained herein shall be construed to alter a refund obligation
    under applicable law for any period during which rates that had been charged
    under a discount agreement exceeded rates, which ultimately are found to be
    just and reasonable.

 B. Shipper shall be entitled to the Right of First Refusal provided for in
    Section 22 of the General Terms and Conditions of Transporter's FERC Gas
    Tariff, notwithstanding the fact that Shipper would otherwise be ineligible
    for this right under Section 22.2.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by the irrespective Officers or Representatives there unto duly authorized to be
effective as of the date stated above.

 

SHIPPER: THE PEOPLES GAS LIGHT & COKE COMPANY

By:

/s/ William E. Morrow

Title:

Executive Vice President

Date:

March 27, 2003


TRANSPORTER: ANR PIPELINE COMPANY

By:

/s/ Joseph E. Pollard

Title:

Agent and Attorney-in-Fact

Date:

4/8/03

 

 

5



--------------------------------------------------------------------------------



 

 

 

Contract No:

109014

PRIMARY ROUTE EXHIBIT

 

Rate Schedule:

ETS

    To Agreement Between

 

Contract Date:

March 20, 2003

ANR PIPELINE COMPANY (Transporter)

Amendment Date:

 

AND THE PEOPLES GAS LIGHT & COKE COMPANY (Shipper)

 

 

 

Receipt

Delivery

Annual

 

Winter

Summer

Location

Location

MDQ

 

MDQ

MDQ

Name

Name

(DTH)

 

(DTH)

(DTH)

 

 

 

 

 

 

153808

295958

0

 

200000

0

ANRPL STORAGE FACILITIES

PGL&C - GROUP 1

 

 

 

 

FROM November 01, 2005

TO: March 31, 2006

 

 

 

 

 

 

 

 

 

 

153808

295958

0

 

200000

0

ANRPL STORAGE FACILITIES

PGL&C - GROUP 1

 

 

 

 

FROM November 01, 2005

TO: March 31, 2006

 

 

 

 

 

 

 

 

 

 

153808

295958

0

 

200000

0

ANRPL STORAGE FACILITIES

PGL&C - GROUP 1

 

 

 

 

FROM November 01, 2005

TO: March 31, 2006

 

 

 

 

 

 

 

 

 

 

153808

295958

0

 

200000

0

ANRPL STORAGE FACILITIES

PGL&C - GROUP 1

 

 

 

 

FROM November 01, 2005

TO: March 31, 2006

 

 

 

 

 

 

1